DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
Status of the Application
Claims 1-28 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendments to the Claims and Remarks filed on 02/17/2022.
Claims 1, 8, 15 and 22 have been currently amended.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c). Accordingly, the effective filing date for the instant application is 04/27/2007 claiming benefit to Parent Application 14/139346.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: means for receiving measurement information, means for estimating in claim 15; means for receiving measurement information in Claims 16 and 21.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification shows the corresponding structure for receiving measurement information and estimating to be described as performed by a computing platform, such as a computer or similar electronic computing device (Specification [0027]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1-7 fall within the statutory category of an apparatus or system.  Claims 8-14 fall within the statutory category of a process. Claims 15-21 fall within the statutory category of an apparatus. Claims 22-28 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 8, 15 and 22, the limitation of estimating one or more navigational states of the multi-sensor measurement processing unit based on the measurement information and measurements from accelerometer or gyroscope of a device, wherein the navigational states comprise at least one of geographic location, altitude, speed, heading, or orientation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the processor is further adapted to” in Claim 1, “means for” in Claim 15, and “executed on one 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element of a multi-sensor measurement processing unit comprising a processor, sensors and wireless interface unit in Claim 1.  The multi-sensor processing unit in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Claim 15 recites a means for receiving and a means for estimating, which is described in the specification as a computing platform, such as a computer or similar electronic computing device (Specification [0027]), which includes computing components at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Claim 22 recites a computer readable storage medium comprising instructions executed on a processor.  These elements are also recited at a high-level of generality, such that it amounts to no more than i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a multi-sensor measurement processing unit to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system components of the claims e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-7, 9-14, 16-21 and 23-28 add further limitations which are also directed to an abstract idea.  The dependent claims include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea. The dependent claims do not include any additional elements beyond the abstract idea that have not been previously addressed in the independent claims and thus do not integrate the abstract idea into a practical application or provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran (US 2008/0001735 A1) in view of Kulach et al. (US 2007/0208544 A1).
As per Claims 1, 8, 15, and 22, Tran discloses a multi-sensor measurement processing unit, comprising:
a computer readable storage medium comprising computer instructions ([162] digital storage medium)
a processor ([0187] watch case contains processor and circuitry containing CPU),
one or more sensors coupled to the processor ([0040] motion sensor connected to a wireless mesh network processor, see Fig. 1B with plurality of sensors coupled to the processor through wireless mesh network, [0186-0187] watch case contains processor and circuitry containing CPU coupled to one or more accelerometers), and
([0070] sensors are connected to the server using wireless transmission, [0176] processor of the appliance is connected to a communication transceiver which is a wireless interface such as Bluetooth or Zigbee), wherein the wireless interface unit is adapted to receive measurement information comprising satellite positioning system measurements from an external sensor of a mobile station via a wireless interconnect ([0010] GPS receiver used to detect movement, [0070] sensors including global position system receiver to relay position data via wireless transmission, i.e. external sensor, [0175] cell phone, i.e. mobile station, provides GPS measurement to the server) and
wherein the processor is further adapted to estimate one or more navigational states of the multi-sensor measurement processing unit based on measurements from an accelerometer disposed within a device incorporating the multi-sensor processing unit ([0186-0187] accelerometer is coupled to the CPU within the wearable device, [0253] accelerometer measures patient’s motion/movements).
However, Tran may not explicitly disclose the following which is taught by Kulach wherein the processor is further adapted to estimate one or more navigational states of the multi-sensor measurement processing unit based on the measurement information and measurements from within a device incorporating the multi-sensor processing unit, wherein the navigational states comprise at least one of geographic location, altitude, speed, heading or orientations ([0061-0062] use of received information from navigation device including GPS receiver, i.e. measurement information, and information received directly from the navigation device itself to determine navigation information/motion parameter of the device including speed, location, bearing, heading, altitude).
It would be obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of determining navigational state such as speed, heading, altitude of a device based on the location information received from an external sensor and the measurements collected from an accelerometer of the device from Kulach with the device collecting accelerometer from within the device and GPS data collected externally from Tran in order to determine accurate motion parameters for an object or person due to variations between movement (Kulach [0005]).
As per Claims 2, 9, 16, and 23, Tran and Kulach discloses the limitations of Claims 1, 8, 15 and 22.  Tran also discloses wherein the wireless interface unit is adapted to receive measurement information from an external biomedical sensor ([0070] sensors are connected to the server using wireless transmission, [0035] mesh network appliances monitor physiological measurements, [0257] patient wears one or more sensors for sensing biomedical values including blood pressure, etc., [0258] sensors mounted on locations other than the wrist, i.e. external sensors, such as leg sensors, see Fig. 9 finger sensor).
As per Claims 3, 10, 17, and 24, Tran and Kulach discloses the limitations of Claims 2, 9, 16 and 23.  Tran also discloses wherein the biomedical sensor comprises a heart rate monitor ([0070] sensors are connected to the server using wireless transmission, [0035] mesh network appliances include heart rate monitor, see Fig. 1A wearable medical appliances).
Claims 4, 11, 18, and 25, Tran and Kulach discloses the limitations of Claims 2, 9, 16 and 23.  Tran also discloses wherein the biomedical sensor comprises a blood pressure monitor ([0070] sensors are connected to the server using wireless transmission, [0035] mesh network appliances include blood pressure sensor/blood pressure monitor, see Fig. 1A wearable medical appliances).
As per Claims 5, 12, 19, and 26, Tran and Kulach discloses the limitations of Claims 1, 8, 15 and 22.  Tran also discloses wherein the wireless interconnect comprises an interconnect implemented substantially according to a wireless standard ([0034] mesh network is implemented using ZigBee which is a global standard for wireless communication, [0253] processor, transceiver on device conform to Zigbee protocol, which is a standards based wireless communication system).
As per Claims 6, 13, 20, and 27, Tran and Kulach discloses the limitations of Claims 1, 8, 15 and 22.  Tran also discloses wherein the wireless interconnect comprises an interconnect implemented substantially according to a near field communication standard ([0034] mesh network is implemented using ZigBee which is a global standard for wireless communication, [0253] processor, transceiver on device conform to Zigbee protocol, which is a standards based wireless communication system, which is a near field communication protocol).
As per Claims 7, 14, 21, and 28, Tran and Kulach discloses the limitations of Claims 1, 8, 15 and 22.  Tran also discloses wherein the wireless interface unit is adapted to receive measurement information from an external processor (see Fig. 1A/Fig. 7,[0069] base station/server, i.e. external processor because external to the wearable device, communicates .
Response to Arguments
Applicant’s arguments, see Pages 7-9, “Claim Rejections - 35 U.S.C. 101”, filed 02/17/2022 with respect to claims 1-28 have been fully considered but they are not persuasive.  
Applicant argues that the present claims are not directed to an abstract idea as they are not a mental process because a human is not able to receive, wirelessly, measurement information from a satellite positioning system via wireless interconnect.  However, the step of receiving measurement information has not been included as part of the abstract idea, but rather is identified as an additional element.  Receiving measurement information is an activity that amounts to necessary data gathering, as per MPEP 2106.05(g), which is insignificant extra-solution activity. The use of a processor, sensors coupled to the processor, and a wireless interface unit coupled to the processor for receiving the measurement information from an external sensor is also not identified as part of the abstract idea.  The processor, sensors, and wireless interface are identified as additional elements.  These elements are general purpose computer components which are used to apply the abstract idea, which amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2).  
Applicant argues that the present claims contain elements which integrate the abstract idea into a practical application.  Applicant specifically argues that the present claims are a practical application of a method for estimating navigational states because the processor, sensors, and wireless interface which receive measurement information from an external sensor of a mobile station and estimate a navigational state limit the abstract idea to the 
Applicant additionally argues that the limitations integrate the abstract idea into a practical application because the limitations of the claim improve the functioning of systems with processors that estimate navigational states. However, Applicant does not provide an explanation as to how the limitations improve the functioning of a computer or to any other technology or technical field, but merely alleges an improvement.  As per MPEP 2106.05(a), claims that are a mere automation of a manual process are not sufficient to show an improvement to computer-functionality.  Although, the data is received from computer components, the step of estimating navigational states based on data which has been collected from computer components is a process that can be performed mentally and thus can be a manual process which is applied to the computer.  Therefore, this is mere instructions to apply the exception which does not integrate the abstract idea into a practical application and not an improvement to computer functionality.

Applicant’s arguments, see Pages 10-12, “Claim Rejections - 35 U.S.C. 102”, filed 02/17/2022 with respect to claims 1-28 have been fully considered and they are  persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tran and Kulach.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
E. Nebot, S. Sukkarieh and H. Durrant-Whyte ("Inertial navigation aided with GPS information," Proceedings Fourth Annual Conference on Mechatronics and Machine Vision in Practice, 1997, pp. 169-174, doi: 10.1109/MMVIP.1997.625317) discloses using inertial sensor data and GPS position data to determine position of a device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626